Exhibit 99.1 GASLOG PARTNERS LP Gildo Pastor Center7 Rue du GabianMC 98000, Monaco March 27, 2015 Dear Limited Partner: On behalf of the Board of Directors, you are cordially invited to attend the 2015 Annual Meeting of the limited partners (the Limited Partners) holding common units representing limited partner interests in GasLog Partners LP. The meeting will be held at: Place: The St. Regis, Two East 55th Street, New York, New York, 10022 Date: Tuesday, May 12, 2015 Time: 3:30 p.m. (New York time) The Notice of the 2015 Annual Meeting and Proxy Statement describe the items to be considered by the Limited Partners at such meeting and contain certain information about us and our executive officers and directors. The principal business to be transacted at the 2015 Annual Meeting will be: 1. To elect Robert B. Allardice III as a ClassI Director to serve for a one-year term until the 2016 annual meeting; 2. To elect Pamela Gibson as a ClassII Director to serve for a two-year term until the 2017 annual meeting; 3. To elect Daniel Bradshaw as a ClassIII Director to serve for a three-year term until the 2018 annual meeting; 4. To ratify the appointment of Deloitte LLP as our independent auditors for the fiscal year ending December 31, 2015; and 5. To transact such other business as may properly come before the 2015 Annual Meeting and any adjournments or postponements thereof. The Board of Directors unanimously recommends that Limited Partners vote for the election of the nominated directors and to ratify the appointment of Deloitte LLP as our independent auditors. We understand that many of our Limited Partners may be unable to attend the meeting in person. Proxies are solicited so that each Limited Partner has an opportunity to vote on all matters that are scheduled to come before the meeting. Please sign and return the enclosed proxy card as soon as possible in the envelope provided so that your common units can be voted at the meeting in accordance with your instructions. Even if you plan to attend the meeting, we urge you to sign and promptly return the enclosed proxy card. You may also vote by Internet or telephone as described in the voting instructions on the enclosed proxy card. You can revoke the proxy at any time prior to voting or vote your common units personally if you attend the meeting. We look forward to seeing you. Sincerely, Curtis V. AnastasioExecutive Chairman GASLOG PARTNERS LP Gildo Pastor Center7 Rue du GabianMC 98000, Monaco NOTICE OF THE 2, MAY 12, 2015 NOTICE IS HEREBY GIVEN that the 2015 Annual Meeting of the limited partners holding common units representing limited partner interests in GasLog Partners LP, a Marshall Islands limited partnership (the Partnership), will be held at 3:30 p.m. New York local time, on Tuesday, May 12, 2015, at The St. Regis, Two East 55th Street, New York, New York, 10022 for the following purposes: 1. To elect Robert B. Allardice III as a ClassI Director to serve for a one-year term until the 2016 annual meeting; 2. To elect Pamela Gibson as a ClassII Director to serve for a two-year term until the 2017 annual meeting; 3. To elect Daniel Bradshaw as a ClassIII Director to serve for a three-year term until the 2018 annual meeting; 4. To ratify the appointment of Deloitte LLP as our independent auditors for the fiscal year ending December 31, 2015; and 5. To transact such other business as may properly come before the 2015 Annual Meeting and any adjournments or postponements thereof. Only holders of record of our common units at the close of business on Friday, March 20, 2015, will be entitled to receive notice of, and to vote at, the 2015 Annual Meeting and at any adjournments or postponements thereof. You are cordially invited to attend the 2015 Annual Meeting. Whether or not you expect to attend the 2015 Annual Meeting in person, please fill out, sign, date and return at your earliest convenience, in the envelope provided, the enclosed proxy card, which is being solicited on behalf of our Board of Directors. You may also vote by Internet or telephone as described in the voting instructions on the enclosed proxy card. The proxy card shows the form in which your common units are registered. Your signature must be in the same form. The return of the proxy card does not affect your right to vote in person, should you decide to attend the 2015 Annual Meeting. We look forward to seeing you. For further information regarding the Partnership, please see our Annual Report on Form 20-F filed with the Securities and Exchange Commission on February 17, 2015. The Annual Report can be accessed on the Partnerships website, http://www.gaslogmlp.com , in the Investor Relations section under SEC Filings. March 27, 2015 By Order of the Board of Directors Nicola LloydGeneral Counsel This notice of the 2015 Annual Meeting and proxy statement and form of proxy are being distributed on or about March 27, 2015. GASLOG PARTNERS LP Gildo Pastor Center7 Rue du GabianMC 98000, Monaco PROXY STATEMENT FOR2, MAY 12, 2015 INFORMATION CONCERNING SOLICITATION AND VOTING GENERAL The enclosed proxy is solicited on behalf of the Board of Directors (the Board) of GasLog Partners LP, a Marshall Islands limited partnership (the Partnership), for use at the 2015 Annual Meeting of Limited Partners to be held at 3:30 p.m. New York local time, on Tuesday, May 12, 2015, at The St. Regis, Two East 55th Street, New York, New York, 10022, or at any adjournment or postponement thereof (the Meeting), for the purposes set forth herein and in the accompanying Notice of the Meeting. This Proxy Statement and the accompanying proxy card are expected to be mailed on or about March 27, 2015 to the limited partners (the Limited Partners) who are entitled to vote at the Meeting. VOTING RIGHTS AND OUTSTANDING UNITS On March 20, 2015, (the Record Date), the Partnership had issued and outstanding 14,322,358 common units representing limited partner interests (the Common Units). References to Common Units do not include the Partnerships subordinated units. Each Limited Partner of record at the close of business on the Record Date is entitled to one vote for each Common Unit then held, subject to the restrictions described below. Holders of at least 331
